DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25, 28-30, 33 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 11 and 17 with the important feature being “wherein the first terminal comprises a first electrically conductive protrusion extending in an axial direction from the first end of the cable and electrically connected to the inner conductive layer; and/or wherein the second terminal comprises a second electrically conductive protrusion extending in an axial direction from the first end of the cable and electrically connected to the outer conductive layer (claim 1),” “a hollow tube comprising inner and outer electrically conductive layers separated by dielectric material to form a transmission line, the hollow tube having a central channel extending along its length; a first terminal at the first end of the cable, the first terminal being arranged to form an electrical connection between the inner conductive layer and a first cooperating terminal of the electrosurgical instrument; and a second terminal at the first end of the cable, the second terminal being arranged to form an electrical connection between the outer conductive layer and a second cooperating terminal of the electrosurgical instrument (claims 11 and 17).” Therefore claims 1-25, 28-30, 33 and 39 are allowed.


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed June 30, 2021, with respect to claims1, 11 and 17 have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn. The applicant argues “Pitschi and Hancock, taken alone or in combination… fails to disclose or suggest at least a cable for conveying radiofrequency and/or microwave frequency energy, comprising a first terminal at the first end of the cable and a second terminal at the first end of the cable, wherein the first terminal comprises a first electrically conductive protrusion extending in an axial direction from the first end of the cable and electrically connected to the inner conductive layer, and/or wherein the second terminal comprises a second electrically conductive protrusion extending in an axial direction from the first end of the cable and electrically connected to the outer conductive layer; nor does it teach a hollow tube comprising inner and outer electrically conductive layers separated by dielectric material to form a transmission line, the hollow tube having a central channel extending along its length; a first terminal at the first end of the cable, the first terminal being arranged to form an electrical connection between the inner conductive layer and a first cooperating terminal of the electrosurgical instrument; and a second terminal at the first end of the cable, the second terminal being arranged to form an electrical connection between the outer conductive layer and a second cooperating terminal of the electrosurgical instrument.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847        
/William H. Mayo III/Primary Examiner, Art Unit 2847